Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement

Receipt is acknowledged of the Amendment filed June 15, 2022.


Reasons for Allowance
Claims 1-30 are allowable over the prior art of record.
The following is an examiner's statement of reasons for allowance: the best prior art of record, Khesbak et al., taken alone or in combination of other references, does not teach or fairly suggest an apparatus and a method comprising, among other things, at least one control node coupled to at least one bias voltage node of the at least one power amplifier branch (claim 1); at least one control node configured to provide a bias voltage to the amplification means (claim 22); adjusting a control bias voltage of the power amplifier branch based on the control signal (claim 26); and the power amplifier controller comprising: a plus peak detector coupled to the drain terminal of the second plus transistor, the plus peak detector configured to detect a plus peak value; and a minus peak detector coupled to the drain terminal of the second minus transistor, the minus peak detector configured to detect a minus peak value, the power amplifier controller configured to adjust a control voltage applied to at least one of the first bias voltage node or the second bias voltage node based on the plus peak value and the minus peak value (claim 30), as set forth in the claims.  The claims dependent on the above-discussed independent claims are allowable also because of their dependency on patentable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D CHANG whose telephone number is (571)272-1801.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL D CHANG/Primary Examiner, Art Unit 2844